Citation Nr: 1431321	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit sought on appeal.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned.  

In an April 2012 decision, the Board denied service connection for a neck disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a November 2013 Memorandum Decision, vacated the Board's decision and remanded the matter to the Board.


FINDING OF FACT

A neck disability, cervical spondylosis, is attributable to service.  


CONCLUSION OF LAW

A neck disability, cervical spondylosis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reflects that he was examined for entrance purposes in October 1964 and his head and neck and spine were within normal limits.  In July 1965, the Veteran was involved in a motor vehicle accident in which his vehicle was hit from behind.  The following day, the Veteran had trouble moving his head.  Objectively, there was marked spasm of the right sternomastoid muscle.  The impression was cervical spine stenosis.  Pain relief medication was prescribed.  At that time, an x-ray of the cervical spine revealed degenerative discs at C6-7 with narrowed disc space which appeared from an old injury.  The April 1968 separation examination did not yield any positive findings.  

In written and oral testimony, the Veteran asserted that in 1965 he had a motor vehicle accident in which another vehicle struck his vehicle from behind which resulted in a substantial degree of pain in the head and neck.  The following day, the Veteran sought medical treatment, where he was told to wear a neck brace for 90 days and was given a shot of cortisone in his spine.  He stated that the military physician warned him that he would likely experience continued neck problems at a later point.

A post-service March 2006 magnetic resonance imaging (MRI) revealed minimal foraminal narrowing from C5 through C7.  

Benefits from the Social Security Administration (SSA) were awarded effective September 11, 2007, due to a primary diagnosis of chronic pulmonary insufficiency (COPD) and a secondary diagnosis of a back disorder (disc/degenerative).  A September 2007 disability determination evaluation underlying the SSA's award of benefits observed that the Veteran complained of cervical spine problems which he had experienced for 6 to 12 months.  The Veteran stated that he was in a motor vehicle accident where he rolled a concrete truck, and indicated he was not sure if this was related.  He had a worker's compensation evaluation and was diagnosed with degenerative disc disease.  He further stated that he had an old motor vehicle accident in 1965 where he was rear-ended.  He had undergone cortisone injections which helped, though he stated that he still had occasional symptoms after that.  The diagnostic impression was, in pertinent part, cervical pain with radiculopathy. 

An August 2009 x-ray of the cervical spine revealed prominent facet osteoarthritis which may relate to the mild subluxation at C5-6.  There was no prominent disc disease.  

The Veteran was afforded a VA examination in November 2009.  The examiner indicated that he had reviewed the record including the documented circumstances of the Veteran's inservice motor vehicle accident.  According to the Veteran's report, the pain in the cervical region had resolved following the accident, although at the time the treating physician had told him that he would experience problems years later.  The Veteran further stated that the neck pain returned in 2006, when he was involved in a rollover accident driving a concrete mixer.  He stated that his neck pain was aggravated by this accident.  Since then, he had had daily neck sharp pains and cracking and popping sensation in his neck.  Physical examination was performed.  An x-ray of the cervical spine revealed prominent facet osteoarthritis which might be related to mild subluxation at C5-6.  There was no prominent degenerative disc disease.  The diagnosis was cervical spondylosis.

The VA examiner opined that it was less likely as not that the Veteran's cervical spine disability was the same as seen during active duty or was a result of an active duty claimed injury or event.  The examiner indicated that according to the x-rays in 1965, the Veteran had narrowing of the C6-7 disc space.  However, this was not identified on the most recent x-ray.  Also, as the Veteran had not had problems with his neck until the motor vehicle accident in 2006, it was deemed unlikely that the cervical spine condition was a result of the accident in 1965 as opposed to the more recent accident which corresponded with the onset of his symptoms. 

As noted in the Court's decision, the VA examiner did not discuss the prior MRI report and did not acknowledge the recent x-rays were "not well visualized" which was noted on the x-ray report.  Thus, the examiner did not base the opinion provided on a full medical history.  As such, the medical opinion is inadequate and of diminished probative value.  

In May 2014, a private medical opinion was provided by A.A., M.D.  This physician stated that the record was reviewed including pertinent inservice and post-service findings.  The Veteran's assertions and hearing testimony were also reviewed.  The physician provided pertinent findings regarding "whiplash" injuries that have been published by the Mayo Clinic.  The physician opined that the Veteran's inservice neck injury more likely than not caused him to have some chronic pain in his neck which was then further exacerbated by the post-service injury.  The physician stated that as noted by the Mayo Clinic reference, soft collars are not recommended anymore for cervical injuries because they can actually impair recovery, and, while it was the standard of care at the time of the Veteran's inservice injury, the extended use of a cervical collar more likely than not hindered the recovery of the inservice neck injury.  Thereafter, the Veteran continued to suffer from low level pain in his neck and went on to develop a chronic neck condition after his inservice injury.  This neck condition was then exacerbated by the post-service injury.  Since the neck was compromised from the inservice injury and the treatment protocol, the Veteran developed a worse outcome from the post-service injury.  Thus, his current neck disability is more likely than not the result of the inservice injury.  

The Board notes that although the private examiner did not specifically reference the current diagnosis, cervical spondylosis, the examiner clearly referenced pertinent medical findings, including the VA examination which yielded this diagnosis.  Thus, the Board accepts that the examiner was referencing the same diagnosis.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In light of the positive private opinion, the Board finds that it is unnecessary to obtain a medical addendum or VA examination as indicated in the Court's Memorandum Decision, which also contemplated that additional evidence could be submitted, as was the case.  

Accordingly, service connection for cervical spondylosis is warranted.  


ORDER

Service connection for cervical spondylosis is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


